                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                      )               BK No.:     18-32649
RUSSELL WASHINGTON                          )
                                            )               Chapter: 13
                                            )
                                                            Honorable Deborah L. Thorne
                                            )
                                            )
               Debtor(s)                    )

                ORDER ON DEBTOR'S MOTION TO VOLUNTARILY DISMISS

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notices having
been given to the parties entitled thereto:

   It is hereby ORDERED that:

    1. The case is dismissed.




                                                         Enter:


                                                                  Honorable Deborah L. Thorne
Dated: June 30, 2021                                              United States Bankruptcy Judge

 Prepared by:
 Robert C. Bansfield Jr., A.R.D.C. #6329415
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
 rbansfield@davidmsiegel.com
